Citation Nr: 0024265	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
metatarsalgia and plantar callosities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1951 to September 
1973.

In a September 1995 rating decision, the RO denied 
entitlement to a rating in excess of 10 percent for bilateral 
metatarsalgia and plantar callosities.  The veteran perfected 
this appeal therefrom.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
claim has been obtained.  The duty to assist has been 
fulfilled.

2.  The veteran's disability of metatarsalgia and plantar 
callosities of the right foot is asymptomatic and of the left 
foot is productive of mild to moderate pain, fatigability, 
and tenderness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral metatarsalgia and plantar callosities have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5279, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has constant pain and tenderness 
of the feet as well as stiffness of the legs.  He also 
maintains that the disability adversely affects his daily 
activities and employment.  His job duties require walking.  
The claim is plausible and well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The VA has a duty to assist.  
38 U.S.C.A. § 5107(a).  After reviewing the pertinent 
evidence, the Board of Veterans' Appeals (Board) is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that all relevant facts have been developed.  
The duty to assist has been fulfilled.  Id.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Rating Schedule allows a 10 percent rating for 
metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral, or a moderate foot injury.  A 20 percent rating is 
allowed for a moderately severe foot injury and a 30 percent 
rating for a severe foot injury.  Actual loss of use of the 
foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5284.

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In this case, the Board finds that the currently assigned 10 
percent evaluation is appropriate.  Although the veteran's 
calluses are productive of pain and tenderness, clinical data 
are normal otherwise.  At the outset, the Board initially 
notes that the veteran has not expressed adverse complaints 
of the right foot and clinical records do not show treatment 
for complaints for the right foot.  The veteran's complaints 
primarily pertain to the left foot.  The record shows in 
October 1994 three warts of the left foot were present and 
the diagnostic impression was planus warts of the left foot.  
In December 1994, clinical findings were essentially normal, 
except for hyperkeratosis of the plantar of the third and 
fifth metatarsophalangeal joints.  In August 1995, the 
veteran noted pain.  At that time, objective evaluation 
showed that dorsalis pedis and posterior tibial were intact 
at 2+/4 and neurological examination was intact.  The 
calluses of the left foot were treated with debridement.  In 
November 1995 and January 1996 findings were essentially 
similar.  X-rays showed degenerative joint disease and a 
flattened tarsal area bilaterally.  Plantar calluses were 
noted in August 1996 also.  The veteran received a cast for 
orthotics.

On VA examination in November 1999 tenderness over the 
metatarsal heads with slight prominence of the metatarsal 
heads was noted.  The veteran had several lesions of the 
bottom on his foot around the area of the metatarsal heads, 
which was consistent with plantar warts.  Otherwise, findings 
of the left foot were normal without any obvious deformities.  
Neurovascular findings were intact and X-rays were within 
normal limits.  The impression was bilateral foot 
metatarsalgia and plantar warts.

Based on the medical evidence, the veteran's disability 
picture does not more nearly approximate the criteria 
required for a 20 percent evaluation.  A 10 percent rating 
has already been assigned for metatarsalgia, bilaterally, 
and/or moderate impairment.  As previously noted, the right 
foot is asymptomatic.  Additionally, clinical findings do not 
show that the veteran's disability is productive of 
moderately severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5279, 5284.  Examination only reveals tenderness of the 
metatarsal heads with several lesions of the bottom of the 
left foot; otherwise, findings were normal.  After 
examination, the examiner opined the veteran's disability 
probably falls in between the extremes as far as fatigability 
and pain of the feet, which is probably mild to moderate.  
Thus, entitlement to an increased rating in excess of 10 
percent pursuant to applicable schedular provisions is not 
warranted.  38 C.F.R. §§ 4.3, 4.7, 4.14.

Additionally, the veteran's subjective complaints, which 
included weakness, incoordination, fatigability, and mild 
pain on extreme range of motion, are acknowledged.  However, 
entitlement to additional compensation under the mandates of 
DeLuca is not warranted.  On recent examination although mild 
to moderate fatigability and pain were noted, the veteran had 
no appreciable weakness or incoordination of the feet.  The 
record also shows that he works as a security officer and can 
perform most activities of daily living.  Thus, additional 
compensation in this regard is not warranted.  The veteran's 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 have 
been considered.  However, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The veteran works as a security guard, and 
the record is completely devoid of any evidence indicative of 
frequent hospitalizations.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).



ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
metatarsalgia and plantar callosities is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

